Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-13 have been examined and are addressed below. Claims 14-20 has been cancelled.

Response to Amendment/Arguments
With respect to amendments filed on 5-20-22, the have been entered and are addressed below.
With respect to applicant’s arguments regarding the 101 rejection, applicant argues that the claims fall under certain method of human activity nor it does not recite following rules or instructions in the sense that no human could possibly conduct the processing steps recited in the claims because those processing steps require a computing device and server for execution. Examiner respectfully disagrees. The steps of receiving a request then associating the user profile to a user device then receiving a request for an STI service, authorizing and processing the request falls under certain methods of organizing human activities, since these steps can be performed by a person with the aid of generic computing device. The request can be received by a person then the authorization and the processing the request can be performed by a person manually. The use of server and computing device and user devices are used in a generic manner by executing the abstract idea.
Applicant argues that the prior art does not disclose the claim element of a user-specific device. Examiner respectfully disagrees. As claimed, the user-specific device broadly can be broadly interpreted as a user’s own device, since it is a user device. The label of user specific, is just that a label. It does not distinguish from a generic user device. 


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims  1-13 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 recite receive a request from a user…, receive input to generate a user profile, associated the user profile with the user-specific device; receive a request for a sexually transmitted infection service; authorize the request, process the request.
The recited limitations, as drafted, under its broadest reasonable interpretation falls within the “certain method of human activity” since it falls under grouping of abstract ideas, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computing device”, “user-specific device”, “server”, “processor”, “computer readable memory” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of a server configured to communicate and exchange data with the computing device, the server comprising a processor coupled to a computer readable memory containing instructions executable by the processor, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at: 
- paragraph 32, that “The device 130 may be embodied as any type of device for communicating with the user health management platform 120 and cloud-based service 140, and/or other computing devices over the network 110. For example, at least one of the computing devices may be embodied as, without limitation, a computer, a desktop computer, a personal computer (PC), a tablet computer, a laptop computer, a notebook computer, a mobile computing device, a smart phone, a mobile device, a cellular telephone, a handset, a messaging device, a work station, a distributed computing system, a multiprocessor system, a processor-based system, and/or any other computing device configured to store and access data, and/or to execute software and related applications consistent with the present disclosure. In the embodiments described here, the device 130 is generally embodied as a mobile device, a smart phone, cellular telephone, computer, a personal computer (PC), a tablet computer, a laptop computer, a notebook computer, and the like”.
-Paragraph 31 recites “The user health management platform 120 is configured to receive requests from the user 150 via the user-specific device 160 which is registered or associated with a user 150. In some embodiments, the user 150 physically interacts with the user-specific device 160 to communicate a request or a command to the user health management platform 120 and cloud-based service 140, and/or other computing devices over the network 110. Accordingly, the user-specific device 160 may be embodied as any type of physical electronic device capable of user 150 interaction. For example, the user-specific device 160 may have an interactive component, for example a button, switch, touch-screen, or a biometric sensor, capable of user interaction. User interaction may be the user pressing the button to initiate the command or request when pressed, for example”.
The claims recite the additional element of a server configured to communicate and exchange data with the computing device, the server comprising a processor coupled to a computer readable memory containing instructions executable by the processor, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-13 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tawill (2015/0248536) in view of Lutz (2020/0395127).
With respect to claim 1 Tawill teaches a system to facilitate services for sexually transmitted infections (STI), the system comprising: 
a computing device (Tawill paragraph 19 “a computer”); 
a user-specific device configured to receive a request from a user and wirelessly communicate with the computing device (Tawill paragraph 101 “the nurse station/primary care module 15 also includes a nurse tablet computer 17 that may be mounted on a cantilever arm. The tablet computer 17 that is mounted to the nurse station/primary car module 15 is typically the nurse input device, in which the nurse may enter data that is transmitted to the provider as part of diagnosis or treating the patient and/or the supply personnel for providing information on the inventory of the modular medical clinic 100.”); 
a server configured to communicate and exchange data with the computing device, the server comprising a processor (Tawill paragraph 106 “the modular medical clinic 100 depicted in FIGS. 1-12B is integrated with a network, i.e., telemedicine control system. The network may include the modular medical clinic 100, at least one remote server 110, remote medical information collection systems and personnel 120, a remote provider and provider system 130, remote supply systems and personnel 140, remote operations personnel and systems 150 and a network connection system 160. The network may include a plurality of modular medical clinics 100”) coupled to a computer-readable memory containing instructions executable by the processor to cause the server to: 
receive input from the computing device to generate a user profile (Tawill paragraph 13 “the Nurse Assistant may then ask the patient to be seated in an examination chair, at which time the nurse assistant may proceed to collect a variety of readings based on pre-defined protocols tied to the chief complaint. In some embodiments, all of the readings may automatically flow into the electronic medical record (EMR)/electronic health care records (EHR) system”); 
receive, from the user-specific device, a request for a sexually transmitted infection (STI) service (Tawill paragraph 145 “the patient may request instruction from a live remote agent,” and paragraph 140 “examples of such medical services, diagnoses, health advise, wellness advise and/or medical conditions that can be identified, treated and/or addressed in connection with the identification of the chief complaint include, but are not limited to: Sexually Transmitted Disease”); 
authorize the request (Tawill paragraph 117 “module enables the modular medical clinic 100 owner to monitor inventory, prompts them to authorize orders prior to release”); and 
process the request (Tawill paragraph 133 “accept and deny requested appointments”).
Tawill does not explicitly teach associate the user profile with the user-specific device.
Lutz teaches user's own device (e.g., smart phone) is used to read the test result, the phone model can affect the test performance (Lutz paragraph 23).
One of ordinary skill in the art would have found it obvious to combine the teachings of Tawill with Lutz at the time of filing with the motivation of improving accuracy of a healthcare diagnostic test (Lutz paragraph 8).With respect to claim 2 Tawill in view of Lutz teaches the system of claim 1, wherein the server authorizes the request by authenticating the user via an authentication process selected from the group consisting of: biometric identification, password validation, and multi-factor authentication (Tawill paragraph 84 “he patient check in module 10 may also include voice recognition, video recognition, magnetic card swipe, scanner, biometric, facescan or similar identification technology”).With respect to claim 3 Tawill teaches the system of claim 2, wherein the server is further configured to receive a command for an STI service from the user, wherein a positive authentication of the user authorizes the command to be executed (Tawill paragraph 117 “prompts them to authorize orders prior to release”).With respect to claim 4 Tawill teaches the system of claim 3, wherein the command is to order a STI diagnostic test or a therapy (Tawill paragraph 177 “the onsite nurse may administer some treatments within the modular medical clinic 100 under the instruction of the remote provider 130” and paragraph 140 “examples of such medical services, diagnoses, health advise, wellness advise and/or medical conditions that can be identified, treated and/or addressed in connection with the identification of the chief complaint include, but are not limited to: Sexually Transmitted Disease”).With respect to claim 5 Tawill teaches the system of claim 1, wherein the server is further configured to prompt the user to order an STI service or to comply with therapy protocol (Tawill paragraph 117).With respect to claim 6 Tawill teaches the system of claim 5, wherein the user-specific device is further configured to deliver the prompt to the user, and wherein the prompt is an audible or visual stimulus generated by the user-specific device (Tawill paragraph 117 and 15).With respect to claim 7 Tawill teaches the system of claim 1, wherein the request is initiated upon the user interacting with the user-specific device (Tawill paragraph 101 “the nurse station/primary care module 15 also includes a nurse tablet computer 17 that may be mounted on a cantilever arm. The tablet computer 17 that is mounted to the nurse station/primary car module 15 is typically the nurse input device, in which the nurse may enter data that is transmitted to the provider as part of diagnosis or treating the patient and/or the supply personnel for providing information on the inventory of the modular medical clinic 100.”).With respect to claim 8 Tawill teaches the system of claim 7, wherein the user-specific device comprises an interactive component selected from the group consisting of: a button, a switch, a touch-screen, and a biometric sensor (Tawill paragraph 76 “touch screen”).With respect to claim 9 Tawill teaches the system of claim 1, wherein the server is further configured to identify a reoccurring STI service based on the user profile (Tawill paragraph 158 ).With respect to claim 10 Tawill teaches the system claim 4, wherein the server is further configured to receive and input results from the diagnostic test into the user profile (Tawill paragraph 163).
With respect to claim 11 Tawill teaches the system of claim 4. 
Tawill does not teach wherein the therapy is an antiviral therapeutic.
Lutz teaches medications may include systemic antibiotics, antivirals, chemotherapy, immunotherapy, radiation therapy or may include topical medicines such as nasal spray, antibacterial cream, or ointments (Lutz paragraph 20).
One of ordinary skill in the art would have found it obvious to combine the teachings of Tawill with Lutz at the time of filing with the motivation of improving accuracy of a healthcare diagnostic test (Lutz paragraph 8).With respect to claim 12 Tawill teaches the system of claim 4, wherein the order is a reoccurring order (Tawill paragraph 118).With respect to claim 13 Tawill teaches the system of claim 4, wherein the prompt is to remind the user to order an antiviral therapy (Tawill paragraph 112).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626